Citation Nr: 0303529	
Decision Date: 02/28/03    Archive Date: 03/05/03	

DOCKET NO.  00-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
February 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for a back 
disorder.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by an 
unappealed RO rating decision in June 1987.

2.  Evidence received subsequent to the June 1987 rating 
decision is either cumulative or does not bear directly or 
substantially upon the subject matter now under consideration 
(i.e., whether a low back disorder was incurred in or 
aggravated by service); and when considering all the evidence 
both old and new, it has no significant effect upon the facts 
previously considered.


CONCLUSION OF LAW

The evidence received since the June 1987 rating decision 
that denied the veteran entitlement to service connection for 
a back disorder, which is final, is not new and material and 
the claim for this benefit is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.356(a), 20.302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103(a), 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which part, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA would attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2002).

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, in the appealed rating decision, the 
statement of the case, and supplemental statements of the 
case as well as in a VA letter dated in October 2001, the 
veteran and his representative were notified of laws and 
regulations governing the veteran's request to reopen his 
claim for service connection for a back disorder and the 
reasons for the determination made regarding his application.  
By was of the aforementioned documents, the veteran and his 
representative were specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on the veteran's behalf.  Moreover, in October 
2001 VA letter, they were also notified that VA would assist 
the veteran in obtaining evidence identified by him, but that 
the veteran was still responsible for providing such 
evidence.  In that same VA letter, the veteran further 
informed of the evidence needed to be submitted by him, to 
prevail on his claim and has made reasonable efforts to 
obtain all available, relevant records identified by the 
veteran.  There is essentially no identified evidence that 
has not been accounted for, and the veteran and his 
representative have been provided with opportunities to 
submit additional argument and evidence.  Thus, on reviewing 
the record, the Board is satisfied that the veteran has 
received adequate notice, and that the information and 
evidence necessary for a fair adjudication of the issue on 
appeal has been properly developed and associated with the 
claims file.  Therefore, the adjudication of this appeal 
without further development or remand to the RO poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  

II.  New and Material Evidence

At the outset, the veteran is seeking to reopen a claim for 
entitlement to service connection for a back disorder, which 
was previously denied by the RO in June 1987.  In November 
1999, the veteran filed an application requesting that this 
claim be reopened.  Thus, the veteran's application to reopen 
that claim was initiated prior to August 29, 2001, the 
effective date of the amended § 3.156, which redefines the 
term "material evidence" for the purpose of determining if a 
previously denied claim can be reopened.  Compare 38 C.F.R. 
§ 3.156(a) (2002), with 38 C.F.R. § 3.156(a) (1998 and 2001).

Where the law or regulations changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, unless the Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996) 
(citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); see 
also 66 Fed. Reg. 37,953, VAOPGCPREC 11-97 (1997).  Notably, 
however, the Secretary of VA has specifically provided that 
the amendments of 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result, the 
amended version of 38 C.F.R. § 3.156 does not apply to the 
veteran's November 1999 application to reopen, which is 
discussed below.

In June 1987, the RO denied service connection for a low back 
strain because there was no evidence that a back strain 
treated in service resulted in chronic residual back 
pathology.  See 38 C.F.R. § 3.303.  Since the veteran did not 
appeal this adverse determination by the RO, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302.

With respect to a claim, which has been finally disallowed, 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened in 
the former disposition and reviewed.  38 U.S.C.A. § 5108.  
"New and material" evidence for purposes of this appeal, is 
defined as evidence not previously submitted, cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it might be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
allowance of his claim on any basis.  In this case, the RO 
decision in June 1987.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection connotes many factors 
but basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service was aggravated 
therein.  38 C.F.R. § 3.303(a).

The evidence on file at the time of the June 1987 rating 
decision consisted of the veteran's service medical records 
and a report of a VA examination afforded the veteran in 
April 1987.

The veteran's service medical records showed that the veteran 
presented to a service department emergency room in June 1985 
with complaints of low back pain after towing a boat 2 days 
earlier.  On physical examination lumbar paravertebral muscle 
spasms were noted at L4, L5-S1.  Tenderness was also noted.  
There were no sensory or motor deficits.  Lumbar strain was 
the diagnostic assessment and the veteran was prescribed bed 
rest and Parafon Forte.  No further complaints and/or 
findings referable to the veteran's back were recorded 
thereafter in the service medical records.

The report of the veteran's April 1987 VA examination noted 
that the veteran related a history of low back pain extending 
back some 4 years unrelated to any specific trauma.  It was 
noted, however, that the veteran had multiple parachute jumps 
in service.  The veteran stated that his back will hurt 
intermittently and that he has spasms especially with 
prolonged labor and standing.  On examination there was no 
paravertebral spasm.  There was full range of motion and 
sensation was normal.  Strength was 5/5.  An X-ray of the 
veteran's lumbosacral spine was interpreted to be normal.  
History of low back pain with no evidence or radiculopathy 
was the diagnosis.

On the basis of the evidence described above, the RO in June 
1987 determined that the veteran had not demonstrated an 
existing low back disorder attributable to service.

The evidence submitted since the June 1987 decision consists 
of additional service medical records, specifically the 
complete report of the veteran's January 1987 medical 
examination for service separation and the related January 
1987 report of medical history, VA and private treatment 
records compiled since May 1987, a report of a VA examination 
afforded the veteran in September 2001, service medical 
records recording the veteran's chronological history of 
parachute jumps, and a transcript of the veteran's testimony 
at a personal hearing on appeal before a hearing officer at 
the RO in March 2000.  The veteran's January 1987 report of 
medical examination for service separation shows that a 
clinical evaluation of the veteran's musculoskeletal system 
to include the spine was negative for any abnormalities.  The 
contemporaneous report of medical history obtained in January 
1987 shows that the veteran specifically denied any past or 
present history of recurring back pain at service separation.  
The relevant VA outpatient treatment records show that the 
veteran presented at a VA clinic in May 1987 with complaints 
of a work-related back injury sustained that day while 
bending over.  He also reported a history of back problems 
since service, which he said, was treated with Motrin and 
Parafon Forte with results.  Following a physical examination 
significant for definite and severe spasms at the right 
lumbar paravertebral, acute lumbar sprain was diagnosed.  The 
private treatment records submitted by the veteran are 
negative for findings and/or complaints referable to a back 
disorder as is the report of the veteran's September 2001 VA 
examination which focused primarily on the veteran's 
cardiovascular condition.

At a personal hearing on appeal in May 2000 the veteran 
described the events resulting in a back injury in service.  
He said he lifted a boat onto a trailer and strained his back 
as a result.  He also stated that frequently he carried heavy 
toolboxes in service as part of his duties.  He described 
treatment provided to him in service for his back complaints.  
He also testified that following service he was initially 
treated for a back complaint in 1987 at a VA medical 
facility.  The veteran also testified that he was currently 
being treated for his back disorder with muscle relaxers and 
that his predominant symptoms consisted of back pain of an 
intermittent nature.

Also submitted into evidence with the veteran's current claim 
is a chronological history of the veteran's parachute jumps 
in service.  This history shows the veteran made over 40 
parachute jumps between July 1978 and January 1987.

The relevant clinical records received since the June 1987 RO 
rating decision show that the veteran sustained a work-
related injury to his back in May 1987 diagnosed as an acute 
lumbar sprain.  They also show that he has received both 
private and VA medical treatment since June 1987 for multiple 
symptomatologies to include elevated blood pressure, smoking 
cessation, peripheral vascular disease, and reactivate airway 
disease.  These records do not, however, when viewed in the 
aggregate, tend to indicate that the veteran has an existing 
back disorder that had its onset in service.  Instead, these 
records merely reflect evaluation and treatment rendered to 
the veteran subsequent to service for various complaints to 
include acute back pathology as a result of an injury 
unrelated to service.  Hence, it is well to observe that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that records of treatment many years after service 
that do not indicate in any way that the conditions are 
service connected are not new and material upon which a claim 
could be reopened.  See e.g., Cox v. Brown, 5 Vet. App. 95 
(1993).

The newly received service medical records showing no 
clinical findings of a back disorder and the veteran's self-
report that he has no recurrent history of back problems are 
clearly not in favor of the veteran's claim and, as such, 
cannot be considered new and material evidence.  See 
Villalobes v. Principi, 3 Vet. App. 450 (1992).  (Unfavorable 
evidence does not "trigger a reopening").  Here we 
acknowledge that 38 C.F.R. § 3.156(c) provides that in cases 
where the new and material evidence consists of a 
supplemental report from the service department, the former 
decision will be reconsidered by the Agency of Original 
Jurisdiction.  However, in this case, the newly received 
service medical records merely confirm what was demonstrated 
by the service medical records that were before the RO in 
June 1987.  Namely, that following the June 1985 episode of 
lumbar strain no further clinical evidence of a back disorder 
was documented in service.  The newly acquired service 
medical records for the reason noted above are not new and 
material such as to reopen the previously denied claim.

The veteran's testimony at his personal hearing in May 2000 
as well as his statement are essentially to the effect that 
he was treated for a back complaint in service and that he 
has current back disability that began as a result of the 
injury sustained in service.  The veteran's hypothesizing as 
to the etiology of any current existing back disability, 
however, particularly if not supported by medical authority 
is of no probative value.  Thus, while to some extent the 
veteran's statements and testimony are new, they are not 
material evidence.  Lay assertions of medical causation do 
not serve as a predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Lastly, the veteran's chronological history of parachute 
jumps clearly do not provide evidence of a related back 
injury in service resulting in chronic pathology attributable 
thereto and, thus, while new are not material.

Accordingly, the Board concludes that the evidence since the 
June 1987 RO decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a) and provides no basis to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder.  The appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a back 
disorder, the appeal is denied.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

